Exhibit 10.18


AMENDMENT NUMBER FIFTEEN


to the
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
dated as of March 25, 2011
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER FIFTEEN (this “Amendment”) is made as of this 20th day of
November, 2018, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of March 25, 2011 (as amended by that
certain (i) Amendment and Waiver, dated as of February 17, 2012, (ii) Amendment
Number One to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of February 29, 2012, (iii) Amendment Number Two to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 28, 2012, (iv)
Amendment Number Three to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of December 24, 2012, (v) Amendment Number Four to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of July 18,
2013, (vi) Amendment Number Five to the Mortgage Loan Participation Purchase and
Sale Agreement, dated as of July 24, 2013, (vii) Amendment Number Six to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of September
20, 2013, (viii) Amendment Number Seven to the Mortgage Loan Participation
Purchase and Sale Agreement, dated as of August 21, 2014, (ix) Amendment Number
Eight to the Mortgage Loan Participation Purchase and Sale Agreement, dated as
of October 20, 2014, (x) Amendment Number Nine to the Mortgage Loan
Participation and Sale Agreement, dated as of October 19, 2015, (xi) Amendment
Number Ten to the Mortgage Loan Participation and Sale Agreement, dated as of
October 17, 2016, (xii) Amendment Number Eleven to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of October 31, 2016, (xiii)
Amendment Number Twelve to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of October 30, 2017, (xiv) Amendment Number Thirteen
Mortgage to the Loan Participation Purchase and Sale Agreement, dated as of
March 22, 2018, and (xv) Amendment Number Fourteen to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of October 24, 2018, each by
and between Purchaser and Seller, and as further amended, restated, supplemented
or otherwise modified from time to time, the “Purchase Agreement”), by and
between Purchaser and Seller.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Purchase Agreement
as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendment. Effective as of the Effective Date, the Purchase Agreement
is hereby amended as follows:


- 1 -



--------------------------------------------------------------------------------




(a)    Section 1 of the Purchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means January 29, 2019.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 21 of the Purchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Purchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:
(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;
(b)    a copy of this Amendment duly executed by each of the parties hereto;
(c)     a copy of (i) the Amendment Number Eight to the Second Amended and
Restated Master Repurchase Agreement, dated as of the date hereof and (ii) the
Amendment Number Eleven to the Loan and Security Agreement, dated as of the date
hereof, in each case duly executed by each of the parties thereto;
(d)     the payment of the Extension Fee (as defined in the Fee Letter dated as
of the date hereof); and
(e)     any other documents reasonably requested by Purchaser on or prior to the
date hereof.
SECTION 5.Limited Effect. Except as amended hereby, the Purchase Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, (ii)
no default or event of default has occurred and is continuing


- 2 -



--------------------------------------------------------------------------------




under the Program Documents, and (iii) no Servicing Termination Event has
occurred and is continuing under the Purchase Agreement.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflict of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]






- 3 -



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Ellen Kiernan
Name: Ellen Kiernan
Title: Director
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer




Amendment Number Fifteen to Mortgage Loan Participation Purchase and Sale
Agreement